                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

WASHINGTON REGIONAL MEDICAL CENTER                                                   PLAINTIFF

v.                                     No. 5:17-CV-05245

MICHAEL R. RABER, M.D.                                                             DEFENDANT

                                   OPINION AND ORDER

       This matter came before the Court on October 9, 2018 for a bench trial on Washington

Regional Medical Center’s (“WRMC”) Complaint (Doc.1) against Michael R. Raber, M.D.

(“Raber”) for breach of contract (Count 1) and unjust enrichment (Count 2). Before trial, the Court

granted WRMC’s motion for partial summary judgment (Doc. 14) for breach of contract for a sign-

on bonus of $48,000 and stated it would enter judgment on the $48,000 following final resolution

of all issues. (Doc. 21). Before trial, the Court granted in part and denied in part Raber’s motion

for partial summary judgment (Doc. 22) and dismissed the claim for unjust enrichment. (Doc. 31).

The parties stipulated before trial that Raber breached his employment contract with WRMC

(Docs. 29 & 30), and that the remaining issue for trial was the amount of damages. The parties

stipulated to some exhibits received into evidence, and the Court overruled Raber’s objection to

certain exhibits that were also received into evidence. The Court heard the testimony of two

witnesses and then took the case under submission. Having considered the testimony of the

witnesses and the exhibits received into evidence, and made credibility determinations on the

evidence, the Court makes the following findings of fact and conclusions of law in accordance

with Rule 52(a) of the Federal Rules of Civil Procedure.




                                                1
I. Findings of Fact

       WRMC is a nonprofit corporation organized under the laws of the State of Arkansas with

its principal place of business in Fayetteville, Arkansas. Raber is a medical doctor who is a citizen

and resident of the State of Texas.

       Raber is a board-eligible neurosurgeon, having graduated from medical school at Wake

Forest University. Following his graduation from medical school, Raber did residency training at

the University of Arkansas for Medical Sciences (“UAMS”) and Harvard Medical School, and did

fellowship training at Johns Hopkins Medical School. After nine years of residency and fellowship

training, Raber sought employment with several hospitals as a general neurosurgeon.

       Raber was referred to WRMC by Dr. John Barr (“Barr”), who was a general neurosurgeon

at WRMC. Raber and Barr worked together for three years in the residency program at UAMS.

Beginning in early 2016, Raber made three visits to WRMC before signing an employment

contract with WRMC on December 16, 2016. During the three visits, Raber met with WRMC’s

management and neurosurgical staff, including Dr. David Ratcliff, director of WRMC’s trauma

center. He also met with neurosurgeons Barr, Dr. Brandon Evans, and Dr. Larry Armstrong.

       WRMC is a community hospital serving 25 counties in Northwest Arkansas, Southwest

Missouri, and Eastern Oklahoma. WRMC is classified by the State of Arkansas as a Trauma II

medical center. A Trauma II designation requires the medical center to have 95% on-call

neurosurgery coverage in the emergency department. At the time Raber interviewed with WRMC,

Drs. Barr, Evans, and Armstrong were providing on-call neurosurgery coverage for WRMC. Two

other neurosurgeons provided endovascular coverage, but not general on-call neurosurgical

coverage.

       Raber executed an employment contract with WRMC on December 16, 2016. The term of



                                                 2
employment was for three years, beginning on July 1, 2017. Raber was to provide general

neurosurgical services for WRMC and clinical services at the Northwest Arkansas Neurosciences

Institute, a neurological department of WRMC. The contract specifically provided that Raber

would provide a minimum of 90 days of annual neurosurgical on-call coverage in the emergency

department. Raber would conduct his clinical practice in the separate offices at the Northwest

Arkansas Neurosciences Institute.

       Under the employment contract, WRMC would pay Raber a sign-on bonus of $48,000,

which was subject to federal and state taxes. Raber was to receive a base salary of $716,000, with

a quality compensation bonus and additional compensation for any emergency call in excess of

the 90 days of on-call coverage in the contract. Total compensation was not to exceed $1,474,000.

Upon execution of the contract, WRMC paid Raber the $48,000 sign-on bonus and paid federal

payroll taxes in the amount of $3,672.

       On March 7, 2017, Raber called Larry Shackelford, the chief executive officer of WRMC,

and told him that for personal reasons he would not be coming to WRMC. Shackelford told Raber

that patient care at WRMC was going to be adversely impacted if he did not honor his commitment

because it would create a problem in emergency care coverage. Shackelford followed up with a

letter to Raber on March 10, 2017 explaining that his failure to honor his commitment would result

in 1/3 of the days in the emergency department without neurosurgical coverage, and that WRMC

would have to secure locum tenens neurosurgical coverage at significant cost. Raber did not claim

the certified letter which required a return receipt.

       On March 15, 2017, Raber sent a letter to Shackelford confirming his telephone call that

he was withdrawing his commitment as a neurosurgeon on July 1, 2017, and that he would make

efforts to repay the $48,000 sign-on bonus. Raber did not take the opportunity to cure his default



                                                   3
although WRMC’s counsel sent a letter to Raber giving him the opportunity to do so. In a

telephone call with Cindy Tabor, nursing director for neurosciences at WRMC, Raber also

declined WRMC’s offer to work for only one year and then be released from the contract.

Shackelford made the same offer to Raber which would give WRMC time to recruit a replacement

for Raber. Raber began employment with the Baylor College of Medicine in Houston, Texas on

September 5, 2017 as a faculty member with clinic duties.

       The Trauma II facility designation is critical to the mission of WRMC, which is the only

medical center in the region providing full time neurosurgery coverage. If WRMC did not provide

the Trauma II coverage, patients from the region would have to be transported to Springfield,

Missouri or Tulsa, Oklahoma for emergency neurosurgical services. Before execution of the

contract, Shackelford explained to Raber the significance of the Trauma II designation and the

need to provide emergency neurosurgical coverage.

       Raber would have been the fourth neurosurgeon employed by WRMC which would have

given WRMC one in four coverage for emergency coverage. Before Raber’s commitment, three

neurosurgeons handled the on-call coverage. In January 2017, Dr. John Barr notified WRMC that

he would not renew his annual contract when it expired in July 2017. Raber, a friend and resident

colleague of Barr, said he did not learn of Barr’s decision to leave WRMC until February 2017

when Barr told him of his decision to leave and return to academia at Duke University Medical

School. In an email to WRMC staff in January 2017, Shackelford said that Barr’s decision to leave

WRMC would not impact patient care since Raber’s arrival would coincide with Barr’s departure.

       During his testimony, Raber downplayed having knowledge and understanding of the

critical importance of on-call coverage at WRMC, other than to say he knew it was a “necessary

evil.” Raber denied being told by Shackelford that the Trauma II designation required 95%



                                               4
neurosurgery coverage and the significance of the designation for WRMC. Raber testified no one

ever talked to him about what on-call coverage would mean in his practice although he met with

Dr. Ratcliff, the director of the trauma center and the three neurosurgeons who were handling the

on-call coverage. Raber testified that his primary responsibility was to build an elective spine

practice with Drs. Barr, Evans, and Armstrong. Raber’s testimony that he did not comprehend the

significance of his contractual obligation to provide 90 days of on-call neurosurgical services is

simply not credible. Raber spent nine years training at top rate medical centers that provided on-

call neurosurgical care, and Raber no doubt understood the significance of his contractual

obligation of on-call coverage. It was specifically expressed in the contract, reiterated by

Shackelford before Raber signed the contract, and likely explained to him by the director of the

trauma center and the three neurosurgeons.

       Upon Raber’s failure to cure his breach of contract, WRMC commenced recruitment of a

replacement neurosurgeon. WRMC had already obtained a commitment from a neurosurgeon to

begin in July of 2018, but did not have sufficient neurosurgical coverage in the interim. Dr. Evans

and Dr. Armstrong worked with Shackelford to provide as much coverage as they could. WRMC

had to secure locum tenens neurosurgical coverage since it only had two neurosurgeons on staff.

WRMC contracted with Hayes Locums, LLC to provide neurosurgical care for two to three

weekends a month from July 1, 2017 to August 1, 2018. During this period, WRMC paid Hayes

Locums, LLC $305,911.74 for neurosurgery coverage. Shackelford, who secured the Hayes

Locums, LLC, testified that the concept of locum tenens is a widely known and an accepted

practice in extreme circumstances. WRMC also incurred recruitment expenses to find another

neurosurgeon and eventually found a neurosurgeon to begin in 2019. WRMC incurred $9,177.02

in recruitment expenses during its recruitment of Raber to WRMC.



                                                5
       When Shackelford and WRMC negotiated the employment contract with Raber, neither

Shackelford nor any other WRMC representative told Raber that he would be responsible for the

costs of locum tenens neurosurgical coverage if he breached his employment contract. Although

Raber was fully aware of WRMC’s need for 95% on-call coverage, he was not informed by anyone

at WRMC that it would expect him to pay for the on-call coverage if he breached his contract.

II. Conclusion of Law

       Because there is complete diversity of citizenship and the amount in controversy exceeds

$75,000, the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Because this is a diversity case, the Court applies Arkansas substantive law. Murray v. Greenwich

Ins. Co., 533 F.3d 644, 648 (8th Cir. 2008) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)).

       The parties have stipulated that Raber breached his employment contract with WRMC

when he notified WRMC that he would not begin his employment on July 1, 2017, and that he had

no intention to perform his contractual obligations other than to repay the $48,000 sign-on bonus

he received upon execution of the contract in December 2016. WRMC is entitled to damages for

the breach of contract under Arkansas law.

       When a contract has been breached, the wronged party is entitled to those damages that

may fairly and reasonably be considered as arising naturally, or according to the usual course of

things, from the breach of the contract itself. Caldwell v. Guardian Tr. Co., 26 F.2d 218, 223 (8th

Cir. 1928). The wronged party may recover such special damages “as may reasonably be supposed

to have been in contemplation of both parties at the time they made the contract, as the probable

result of a breach of it.” Miles v. American Ry. Express Co., 233 S.W. 930, 931 (Ark. 1921); see

Howard W. Brill & Christian H. Brill, Law of Damages § 4.4 (6th ed. 2014).

       Contract damages can be general or consequential. “General damages are those that



                                                6
necessarily flow from the breach. Consequential damages refer to damages that are only indirectly

caused by the breach—instead of flowing directly from the breach, they result from some of the

consequences of the breach.” Hobson v. Entergy Arkansas, Inc., 432 S.W.3d 117, 126 (Ark. App.

2014) (citations omitted). On a claim for consequential damages, Arkansas law follows a minority

rule known as the “tacit agreement” rule. Fed. Deposit Ins. Corp. as Receiver for First S. Bank

v. BKD, LLP, No. 4:13cv720JM, 2014 WL 12769667, at * 3 (E.D. Ark. 2014).

       To recover consequential damages on a contract, the plaintiff must prove the defendant

knew at the time he entered the contract that his breach would cause the plaintiff to suffer special

damages, and that the defendant “tacitly agreed” to assume responsibility for those damages.

Reynolds Health Care Svcs., Inc. v. HMNH, Inc., 217 S.W.3d 797, 803-04 (Ark. 2005). In the

absence of an express contract to pay special damages, “the facts and circumstances in proof must

be such as to make it reasonable for the judge or jury trying the case to believe that the party at the

time of the contract tacitly consented to be bound to more than ordinary damages in case of default

on his part.” Id. at 804. Whether notice of any such special circumstances was given to the

breaching party is a question of fact. Id. at 805.

       The elements of general damages sought by WRMC are the $48,000 sign-on bonus, on

which the Court has already entered partial summary judgment, the payroll taxes paid by WRMC

on the sign-on bonus, and the recruiting expenses incurred by WRMC for having to recruit a

replacement for Raber. The payroll taxes and recruitment expenses are damages arising naturally

from the breach of contract. The Court concludes that WRMC is entitled to recover as general

damages the payroll taxes paid by WRMC, and a reasonable amount of recruiting expenses to find

a replacement neurosurgeon.

       The element of special damages sought by WRMC is the expense of locum tenens



                                                  7
neurosurgeon on-call coverage from July 1, 2017 to August 1, 2018. Under the tacit agreement

rule, a wronged party must not only prove that the other party knew the breach would cause the

wronged party to suffer special damages, but that the other party agreed to assume responsibility

for the special damages. Reynolds Health Care Svcs., Inc., 217 S.W.3d at 803-04. The tacit

agreement need not be written or express. When not written into the contract, “the facts and

circumstances in proof must be such to make it reasonable for the judge or jury trying the case to

believe that the party at the time of the contract tacitly consented to be bound to more than ordinary

damages in case of default on his part.” Bank of America, N.A. v. C.D. Smith Motor Co. Inc., 106

S.W.3d 425, 431 (Ark. 2003) (citing Hooks Smelting Co. v. Planters’ Compress Co., 79 S.W.

1052, 1056 (Ark. 1904)).

       Raber’s knowledge of his contractual obligation to provide 90 days of on-call neurosurgical

coverage, based on his nine years of experience as a neurosurgeon and based on being told of

WRMC expectations under the contract, meets the first prong of the test in that he knew his breach

of the contract would cause WRMC to incur special damages. Raber was fully aware when he

executed the employment contract that WRMC was required to have 95% on-call neurosurgical

coverage in its emergency room. Therefore, Raber knew that WRMC would incur expenses

associated with providing alternative on-call neurosurgical coverage if he breached his contract.

       However, the facts and circumstances surrounding the negotiation and execution of the

contract do not rise to a level to meet the second prong of the test. There is insufficient evidence

to show that Raber agreed to be responsible for locum tenens on-call neurosurgical expenses if he

breached the contract. Neither Shackelford nor any other WRMC representative told Raber that he

would be responsible for the expense to cover his 90 days of on-call neurosurgical coverage if he

did not perform his duties under the contract. Even though the concept of locum tenens services



                                                  8
in extreme circumstances is generally known and accepted in the medical community, the

testimony regarding the circumstances in this case is not sufficient to allow the Court to infer that

Raber agreed to be responsible for those consequential damages if he breached the contract.

WRMC has not met its burden of proof for consequential damages based on the locum tenens

expense resulting from Raber’s breach of the employment contract.

III. Conclusion

       The Court will award general damages in the amount of $3,672 for payroll taxes, and

$9,177.02 for recruitment expenses, which the Court finds to be a reasonable amount. The Court

previously made a finding (Doc. 21) that the sum of $48,000 plus interest was due and that

judgment would be entered with the final judgment. WRMC is entitled to recover attorney’s fees

and costs on the breach of contract action pursuant to Ark. Code Ann. §16-22-308. WRMC is

directed to file a motion for attorney’s fees and costs by November 9, 2018, or a stipulation to the

amount if the parties agree. Any response is due within seven days of the filing of the motion. A

final judgment will be entered pursuant to Rule 54 of the Federal Rules of Civil Procedure after

consideration of a motion for attorneys’ fees and costs.

       IT IS SO ORDERED this 26th day of October 2018.




                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE




                                                 9
